Citation Nr: 0905041	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-08 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than February 11, 
2005, for the initial grant of a total disability rating for 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1973 to November 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in June 2007.  The 
hearing transcript has been associated with the claims file.

The Board notes that the veteran, in his June 2007 hearing 
testimony, appears to raise a claim for an earlier effective 
date for the grant of service connection for depression.  
This matter is REFERRED to the RO for the appropriate action.


FINDING OF FACT

The veteran's TDIU claim was received on June 21, 2005, and 
entitlement to TDIU began February 11, 2005, at the earliest.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 11, 
2005, for the grant of TDIU are not met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In March 2006, the agency of original jurisdiction (AOJ) sent 
letters to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the notice letters postdated the initial 
adjudication, the claim was subsequently readjudicated 
without taint from the prior decision, no prejudice has been 
alleged, and none is apparent from the record.  VA has also 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits, such as obtaining 
medical records, obtaining Social Security Administration 
(SSA) records, and providing a personal hearing.  It is 
noteworthy that determinations regarding effective dates of 
awards are based, essentially, on what was shown by the 
record at various points in time and application of governing 
law to those findings, and generally further development of 
the evidence is not necessary unless it is alleged that 
evidence constructively of record is outstanding.  The 
veteran has not identified any other pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

The veteran disagrees with the effective date of February 11, 
2005, for the award of TDIU.  He contends that the effective 
date should go back to the date he filed his initial claim in 
1989, the date from which he was awarded SSA disability 
benefits, or the date from which he was awarded VA pension.  
See July 2006 Form 9; June 2007 hearing transcript.   

A TDIU is an award of increased compensation.  Effective 
dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (implementing 38 
U.S.C.A. § 5110(a), (b)(2)).  Pursuant to that regulation, 
the effective date of an increase in compensation shall be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception 
to that rule applies, however.  If evidence demonstrates that 
a factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation, the effective date shall be 
the date of the factually ascertainable increase rather than 
the date of receipt.  38 U.S.C.A. § 5110 (b)(2); see also 38 
C.F.R. § 3.400(o)(2).

Generally then, to determine an appropriate effective date 
for an increased rating, the Board must determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2008).  
Additionally, 
38 C.F.R. § 3.155(a) provides that any communication or 
action from a claimant, indicating an intent to apply for one 
or more benefits under the laws administered by the VA, may 
be considered an informal claim.  Such informal claims must 
identify the benefit sought.  

The submission of certain medical records may constitute an 
informal claim for an increase in disability compensation.  
38 C.F.R. § 3.155(a),  When considering "informal claims" 
based on medical records, the "date of claim" will be the 
date of treatment for VA or uniformed services report of 
examination, hospitalization, or treatment and the date of 
receipt for evidence from a private physician, layman, state, 
or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b).  

A claim for TDIU was received on June 21, 2005, and a review 
of the evidence reveals no correspondence of record which 
could be construed as an informal claim of TDIU prior to that 
date.  Having determined that June 21, 2005, is the date of 
claim for purposes of assigning an effective date, the Board 
must now look to the evidence to determine when it was 
"factually ascertainable" that the criteria for TDIU were 
met.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2008).

The record demonstrates that the veteran first met the 
schedular criteria as of February 11, 2005; prior to February 
11, 2005, the veteran only had a combined rating of 30 
percent for sinus arrhythmia (at 30 percent) and appendectomy 
scar (at 0 percent).  See June 2005 rating decision. 

Notwithstanding the fact that the veteran did not meet the 
schedular requirements for TDIU prior to February 11, 2005, 
the Board must still consider whether he was unemployable due 
to service-connected disabilities prior to that date:  an 
extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  For a veteran to prevail on a 
claim for a TDIU on an extraschedular basis, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

After a review of all the lay and medical evidence, whether 
or not specifically identified by this decision, the Board 
finds that February 11, 2005, is the earliest date that TDIU 
is warranted.  Prior to this date, the evidence does not show 
that the veteran's service-connected appendectomy scar or 
sinus arrhythmia caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his service-connected disabilities.  
38 C.F.R. § 3.321(b).  The Board notes that the SSA 
determined that the veteran was unable to secure and maintain 
employment, effective July 1996.  This determination was 
based on nonservice-connected disabilities, however, and the 
record is otherwise absent any competent findings of 
unemployability until an April 2005 review examination for 
depression indicated that the veteran could be considered 
unemployable because of his service-connected disabilities, 
which then included depression.  In short, after review of 
the evidence the Board finds no evidence of a factually 
ascertainable increase in the veteran's symptoms in the year 
prior to June 21, 2005, based on which an earlier effective 
date for TDIU could be granted.  For these reasons, the Board 
finds that the criteria for an earlier effective than 
February 11, 2005, for the grant of TDIU have not been met.  


ORDER

An effective date earlier than February 11, 2005, for the 
initial grant of TDIU is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


